Citation Nr: 1328568	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  10-26 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for pharyngitis. 

2. Entitlement to service connection for bilateral Achilles 
tendonitis. 

3. Entitlement to service connection for eczema of the lower 
extremities. 

4. Entitlement to service connection for sinusitis.  

5. Entitlement to service connection for a duodenal ulcer. 

6. Entitlement to a disability evaluation in excess of 10 
percent for a right knee disability.  

7. Entitlement to a compensable disability evaluation for 
gastroesophageal reflux disease (GERD).  

8. Entitlement to service connection for disability 
evaluation in excess of 30 percent for depression prior to 
May 29, 2013, and in excess of 70 percent thereafter.  

9. Whether the reduction from 10 percent to a noncompensable 
rating for a forehead scar, beginning October 29, 2008, was 
proper.  


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1983 to July 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, and a March 2010 rating decision of 
the VA RO in San Juan, the Commonwealth of Puerto Rico.  The 
March 2009 rating decision denied the Veteran's petitions to 
reopen claims for service connection and his claims for 
increased evaluations.  It also reduced his disability 
evaluation for his forehead scar from 10 percent to 
noncompensable.  The March 2010 rating decision continued 
the Veteran's 30 percent evaluation for an acquired 
psychiatric disorder.  

The Veteran frequently moved between St. Petersburg and San 
Juan.  The St. Petersburg RO currently has jurisdiction over 
his claims file.  

A review of the Virtual VA paperless claims processing 
system does not reveal any additional documents pertinent to 
the present appeal.

In May 2013 the Board remanded this case to the RO via the 
Appeals Management Center (AMC) for further development and 
it has now been returned to the Board.  

In a June 2013 rating decision, the RO increased the 
Veteran's evaluation for depression from 30 percent to 70 
percent, effective May 29, 2013.  Applicable law mandates 
that when a veteran seeks an increased evaluation, it will 
generally be presumed that the maximum benefit allowed by 
law and regulation is sought, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  See AB v. Brown, 6 Vet. App. 
35 (1993). 

In May 2013, the Veteran submitted additional VA medical 
records from 1987 to 2001 and duplicate STRs.  Some of the 
medical evidence is duplicative of evidence already in his 
claims file.  Further, the VA treatment records terminate 
prior to the start of the appeal period.  Lastly, in June 
2013, the Veteran's representative submitted a waiver of 
initial RO consideration of additional evidence.  38 C.F.R. 
§§ 20.800, 20.1304(c) (2012).  In July 2013, the Veteran 
submitted a private medical opinion from Dr. J. G. 
pertaining to his sinusitis claim.  It was accompanied by a 
waiver of initial RO consideration.  Id.  

The issues of entitlement to service connection for eczema 
of the legs and bilateral Achilles tendonitis are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the AMC.

The issues of entitlement to service connection for 
headaches, a low back disability, and hypertension were 
raised by the record in a July 2013 statement from Dr. J. 
G., but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1. The preponderance of the evidence reflects that the 
Veteran does not have pharyngitis due to any incident of his 
active duty service. 

2. The preponderance of the evidence reflects that the 
Veteran does not have sinusitis due to any incident of his 
active duty service.

3. The preponderance of the evidence reflects that the 
Veteran does not have a duodenal ulcer due to any incident 
of his active duty service.

4. The Veteran's right knee disability manifests as 
limitation of flexion to 90 degrees and mild degenerative 
joint disease (DJD) shown on x-ray with painful motion.  

5. The Veteran's GERD manifests as epigastric distress after 
meals due to pyrosis with right shoulder pain.  

6. In July 2013, prior to the promulgation of a decision on 
the issue of entitlement to a disability evaluation in 
excess of 30 percent for depression prior to May 29, 2013 
and in excess of 70 percent thereafter, the Veteran, through 
his representative, withdrew his appeal.  

7. At the time of the reduction of the Veteran's rating for 
a forehead scar, his scar was tender and painful to touch.  


CONCLUSIONS OF LAW

1. Pharyngitis was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 

2. Sinusitis was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).  

3. A duodenal ulcer was not incurred or aggravated in 
service and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2012).  

4. The criteria for a disability evaluation in excess of 10 
percent for a right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256-5263 (2012).

5. The criteria for a 10 percent evaluation for GERD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.114, Diagnostic Code 7346 (2012).

6. The criteria for withdrawal of the Veteran's appealed 
claim for entitlement to a disability evaluation in excess 
of 30 percent for depression prior to May 29, 2013 and in 
excess of 70 percent thereafter have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 

7. The preponderance of the evidence demonstrates that the 
reduction in rating from 10 percent to noncompensable for 
the Veteran's forehead scar was not proper.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.105(e), 4.118, 
Diagnostic Code 7804 (2007 & 2012).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2012); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information 
and medical or lay evidence that is necessary to 
substantiate the claim, and to indicate which information 
and evidence VA will obtain and which information and 
evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VCAA notice requirements apply to all 
five elements of a service connection claim: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
The notice must be provided to the Veteran prior to the 
initial adjudication of his claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In a claim for an increased evaluation, the VCAA requirement 
is generic notice: the type of evidence needed to 
substantiate the claim, which consists of evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VA has satisfied its duty to notify by issuing pre-
adjudication letters in October 2008 and January 2009 for 
the March 2009 rating decision and in and June 2009 for the 
March 2010 rating decision.  The letters advised the Veteran 
of what evidence was required to substantiate his claims, 
and of his and VA's respective duties for obtaining 
evidence.  The January 2009 and June 2009 letters provided 
notice regarding the disability evaluation and effective 
date elements of a service connection claim.  Dingess, 19 
Vet. App. at 473.  

The duty to assist provisions of the VCAA have been met.  
The claims file contains service treatment records (STRs), 
reports of post-service medical treatment, and reports of VA 
examinations for scars and joints in October 2008 and all of 
the issues listed above in May 2013.  The examinations were 
adequate because they were based on a thorough examination, 
a description of the Veteran's pertinent medical history, a 
complete review of the claims folder, and appropriate 
diagnostic tests.  With regard to the Veteran's service 
connection claims, the examiner also provided rationales for 
the opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) 
(holding an examination is considered adequate when it is 
based on consideration of the appellant's prior medical 
history and examinations and also describes the disability 
in sufficient detail so that the Board's evaluation of the 
disability will be a fully informed one).   

With regard to the reduction of the Veteran's forehead scar 
rating, the duties to notify and assist do not apply where 
the issue is a reduction in rating.  In the case of a 
reduction, there has been no application or claim, so the 
VCAA is inapplicable.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b), (c).  

Given that the Board is restoring the Veteran's 10 percent 
evaluation for his scar, any further development or 
notification action as required by the specific notice 
requirements which apply to a reduction in rating is not 
required.  38 C.F.R. § 3.105(e). 

The Veteran has not made the RO or the Board aware of any 
additional evidence that must be obtained in order to fairly 
decide the appeal.  He has been given ample opportunity to 
present evidence and argument in support of his claims.  
Pursuant to 38 C.F.R. § 3.655, all relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal of this issue has been obtained and the case is ready 
for appellate review.  General due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 
(2012). 

II. Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity for certain diseases.  38 C.F.R. 
§§ 3.303(a),(b), 3.309(a); see also Walker v. Shinseki, 708 
F.3d 1331 (Fed. Cir. 2013).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical, or in certain 
circumstances, lay evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  
See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009).  The requirement of a current 
disability is "satisfied when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim."  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).

Certain chronic diseases, including peptic ulcer disease, 
may be presumed to have been incurred in or aggravated by 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309; see also Walker, supra.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis herein focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only 
that the Board address its reasons for rejecting evidence 
favorable to the Veteran). 

The Board must determine the value of all evidence 
submitted, including lay and medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation 
of evidence generally involves a 3-step inquiry.  First, the 
Board must determine whether the evidence comes from a 
"competent" source.  The Board must then determine if the 
evidence is credible, or worthy of belief.  Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible).  The 
third step of this inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, 
the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The preponderance of the evidence must be 
against the claim for benefits to be denied.  See Alemany v. 
Brown, 9 Vet. App. 518 (1996). 

A. Pharyngitis

The Veteran's VA treatment records do not show a diagnosis 
of or treatment for pharyngitis during the appeal period.  
An August 2006 VA examination noted that he had pharyngitis 
in March 1994 and December 1995.  His nasal examination was 
normal and he was not diagnosed with pharyngitis in August 
2006.  He also did not have pharyngitis at his May 2013 
examination.  The examiner specifically stated that the 
Veteran did not have chronic pharyngitis.  The examination 
reports provide probative evidence against a finding that 
the Veteran has chronic pharyngitis.  

In October 2008, Dr. J. G., the Veteran's private physician, 
stated that the Veteran had been a patient since March 1994 
and received treatment for recurrent pharyngitis.  However, 
the records from Dr. J. G. from 1994 to 2006 fall outside 
the appeal period.  Aside from Dr. J. G.'s statement in 
October 2008, the evidence of record does not show that the 
Veteran has been diagnosed with or treated for pharyngitis 
during the appeal period.  

The Board finds that the preponderance of the evidence is 
against a finding that the Veteran has had pharyngitis 
during the appeal period.  38 U.S.C.A. § 5107(b).  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  Degmetich v. Brown, 
104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  In the absence of evidence of a current 
disability there can be no valid claim. Brammer  v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. 
Nicholson, 21 Vet. App. 319 (2007) (finding that the 
requirement for a current disability is satisfied if the 
claimant has a disability at the time a claim was filed or 
at any time during the pendency of the appeal, even if the 
disability resolves prior to the Secretary's adjudication of 
the claim).  The first element of a service connection claim 
is not satisfied.  Hickson, 12 Vet. App. at 253.  

The Veteran's STRs show that he was treated for an episode 
of pharyngitis in 1985, satisfying the second element of a 
service connection claim.  Id.  

Even if the Veteran had chronic pharyngitis during the 
appeal period, the evidence does not support a nexus between 
that condition and service.  At his May 2013 VA examination, 
the examiner noted that the Veteran's STRs show one episode 
of pharyngitis in 1985.  The examiner concluded that the 
Veteran did not have chronic pharyngitis, and that the 
claimed condition was not related to service.  He explained 
that "[p]haryngitis is usually an acute illness, not a 
chronic disability."  The examiner's opinion provides 
probative evidence against a nexus between the claimed 
condition and service.  

In October 2008, Dr. J. G. stated that the Veteran's 
pharyngitis "could have been or originated or are a possible 
consequence" of active service.  Speculative language such 
as "could have been" and "possible consequence" does not 
create an adequate nexus for the purposes of establishing 
service connection, as it does little more than suggest a 
possibility of a relationship. See Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative); Utendahl v. Derwinski, 
1 Vet. App. 530, 531 (1991); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  Dr. J. G.'s opinion is not probative evidence.  

The Veteran submitted lay statements in support of his 
service connection claims but did not advance an argument 
other than that he believes the claimed conditions 
originated in the military.  The Board finds his statements 
competent and credible.  Layno v. Brown, 6 Vet. App. 465 
(1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  
However, they are not specific to his claims and are not 
probative.  

The first and third elements of a service connection claim 
are not satisfied.  Hickson, 12 Vet. App. at 253.  Since the 
preponderance of the evidence is against the claim, the 
provisions of 38 U. S. C. A. 5107(b) regarding reasonable 
doubt are not applicable, and his claim for service 
connection for pharyngitis must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

B. Sinusitis

The Veteran's VA treatment records do not show a diagnosis 
of or treatment for sinusitis during the appeal period.  A 
March 2007 VA treatment record noted an episode of acute 
sinusitis.  An x-ray showed enlarged nasal turbinates mucosa 
but the paranasal sinuses were clear.  An October 2012 MRI 
of the Veteran's head was negative for sinusitis.  He also 
did not have sinusitis at his May 2013 examination.  The 
examiner specifically stated that the Veteran did not have 
chronic sinusitis.  The examination reports provide 
probative evidence against a finding that the Veteran has 
chronic sinusitis.  

In October 2008, Dr. J. G., the Veteran's private physician, 
stated that the Veteran had been a patient since March 1994 
and received treatment for recurrent sinusitis.  However, 
the records from Dr. J.G. from 1994 to 2006 fall outside the 
appeal period.  Aside from Dr. J. G.'s statement in October 
2008, the evidence of record does not show that the Veteran 
has been diagnosed with or treated for sinusitis during the 
appeal period.  

The Board finds that the preponderance of the evidence is 
against a finding that the Veteran has had sinusitis during 
the appeal period.  38 U.S.C.A. § 5107(b).  The existence of 
a current disability is the cornerstone of a claim for VA 
disability compensation.  Degmetich, 104 F. 3d at 1328.  In 
the absence of evidence of a current disability there can be 
no valid claim.  Brammer, 3 Vet. App. at 225; see McClain v. 
Nicholson, 21 Vet. App. at 319.  The first element of a 
service connection claim is not satisfied.  Hickson, 12 Vet. 
App. at 253.  

The Veteran's STRs show that he was treated for an episode 
of sinusitis in 1985, satisfying the second element of a 
service connection claim.  Id.  

Even if the Veteran had chronic sinusitis during the appeal 
period, the evidence does not support a nexus between that 
condition and service.  At his May 2013 VA examination, the 
examiner noted that the Veteran's STRs show one episode of 
sinusitis in 1985.  The examiner concluded that the Veteran 
did not have chronic sinusitis, and that the claimed 
condition was not related to service.  Further, the Veteran 
did not have sinusitis at the exam and had not had an 
episode since 2007.  The examiner's opinion provides 
probative evidence against a nexus between the claimed 
condition and service.  

In October 2008, Dr. J. G. stated that the Veteran's 
sinusitis "could have been or originated or are a possible 
consequence" of active service.  Speculative language such 
as "could have been" and "possible consequence" does not 
create an adequate nexus for the purposes of establishing 
service connection, as it does little more than suggest a 
possibility of a relationship.  See Warren, 6 Vet. App. at 
6; Utendahl, 1 Vet. App. at 531; Stegman, 3 Vet. App. at 
230; Obert, 5 Vet. App. at 33.  Dr. J. G.'s opinion is not 
probative evidence.  

Similarly, in July 2013, Dr. J. G. stated that the Veteran's 
sinusitis was due to exposure to dirt and dust particles.  
He explained that sinusitis "usually" is caused by an 
allergy to dust particles and dirt "although there are other 
conditions which may cause" sinusitis.  Dr. J. G. concluded 
that the Veteran's sinusitis "can be" related to his period 
of active service because he was around vehicles while on 
active duty.  Speculative language such as "may cause" and 
"can be" are also speculative and therefore the opinion is 
not probative evidence.  Id.  

The Veteran submitted lay statements in support of his 
service connection claims but did not advance an argument 
other than that he believes the claimed conditions 
originated in the military.  The Board finds his statements 
competent and credible.  Layno v. Brown, 6 Vet. App. 465 
(1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  
However, they are not specific to his claims and are not 
probative.  

The first and third elements of a service connection claim 
are not satisfied.  Hickson, 12 Vet. App. at 253.  Since the 
preponderance of the evidence is against the claim, the 
provisions of 38 U. S. C. A. 5107(b) regarding reasonable 
doubt are not applicable, and his claim for service 
connection for sinusitis must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

C. Duodenal Ulcer

The Veteran's VA treatment records do not show a diagnosis 
of or treatment for a duodenal ulcer.  He did not have a 
duodenal ulcer at his May 2013 examination.  The examiner 
specifically stated that the Veteran did not have a duodenal 
ulcer, instead the examiner diagnosed gastritis and 
gastroduodenitis, which the Veteran had in 2009.  The 
examiner noted that the Veteran was not treated for either 
gastritis or gastroduodenitis in service.  One STR noted 
that a duodenal ulcer was suspected, but it was never 
diagnosed.  Instead, he had an episode of gastroenteritis in 
service in 1986 but it resolved.  The examiner explained 
that "[g]astroenteritis is usually acute and not a chronic 
condition."  The examination reports provide probative 
evidence against a finding that the Veteran has chronic 
sinusitis.  

In October 2008, Dr. J. G. stated that the Veteran's VA 
medical records showed that he had a duodenal ulcer, but did 
not state that he treated the Veteran for this condition.  
The Veteran's VA treatment records do not reflect a 
diagnosis of or treatment for a duodenal ulcer during the 
appeal period.  Aside from Dr. J. G.'s statement in October 
2008, the evidence of record does not show that the Veteran 
has been diagnosed with or treated for a duodenal ulcer 
during the appeal period.  

The Board finds that the preponderance of the evidence is 
against a finding that the Veteran has had a duodenal ulcer 
prior to or during the appeal period.  38 U.S.C.A. 
§ 5107(b).  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
Degmetich, 104 F. 3d at 1328.  In the absence of evidence of 
a current disability there can be no valid claim.  Brammer, 
3 Vet. App. at 225; see McClain v. Nicholson, 21 Vet. App. 
at 319.  The first element of a service connection claim is 
not satisfied.  Hickson, 12 Vet. App. at 253.  

The Veteran's STRs show that he was treated for a single 
episode of gastroenteritis.  A duodenal ulcer was suspected, 
but not diagnosed.  The second element of a service 
connection claim is not met.  Id.  

Even if the Veteran had a duodenal ulcer during the appeal 
period, the evidence does not support a nexus between that 
condition and service.  At his May 2013 VA examination, the 
examiner noted that the Veteran's STRs show one episode of 
gastroenteritis in 1986.  He was not treated for symptoms of 
or diagnosed with a duodenal ulcer.  Further, he has not 
been treated for or diagnosed with a duodenal ulcer since 
his separation from service.  Regarding gastroenteritis, the 
examiner found that it is an acute condition, meaning that 
it resolved.  The examiner concluded that the Veteran did 
not have a duodenal ulcer, and that the claimed condition 
was not related to service.  Further, the Veteran did not 
have a duodenal ulcer at the exam and had not had an episode 
since of gastroenteritis 2009.  The examiner's opinion 
provides probative evidence against a nexus between the 
claimed condition and service.  

In October 2008, Dr. J. G. stated that the Veteran's claimed 
duodenal ulcer "could have been or originated or are a 
possible consequence" of active service.  Speculative 
language such as "could have been" and "possible 
consequence" does not create an adequate nexus for the 
purposes of establishing service connection, as it does 
little more than suggest a possibility of a relationship.  
See Warren, 6 Vet. App. at 6; Utendahl, 1 Vet. App. at 531; 
Stegman, 3 Vet. App. at 230; Obert, 5 Vet. App. at 33.  Dr. 
J. G.'s opinion is not probative evidence.  

The Veteran submitted lay statements in support of his 
service connection claims but did not advance an argument 
other than that he believes the claimed conditions 
originated in the military.  The Board finds his statements 
competent and credible.  Layno v. Brown, 6 Vet. App. 465 
(1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  
However, they are not specific to his claims and are not 
probative particularly as to the issue of continuity of 
symptomatology and especially in light of the absence of 
evidence of current disability.  

The three elements of a service connection claim are not 
satisfied.  Hickson, 12 Vet. App. at 253.  Since the 
preponderance of the evidence is against the claim, the 
provisions of 38 U. S. C. A. 5107(b) regarding reasonable 
doubt are not applicable, and his claim for service 
connection for a duodenal ulcer must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

III. Increased Evaluation Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2011).  When a question arises as to which of two 
ratings applies under a particular Diagnostic Code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
Consideration must given to increased evaluations under 
other potentially applicable Diagnostic Codes.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991). After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  

The Veteran's entire history is to be considered when making 
disability evaluations.  38 C.F.R. § 4.1.  Where an increase 
in an existing disability rating based upon established 
entitlement to compensation is at issue, the present level 
of disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran submitted his claims for increased evaluations 
in October 2008. "The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim." Hart v. Mansfield, 21 Vet. App. 505, 
509 (2007). 

The law as to the evaluation of evidence and the standard of 
proof in veterans' benefits claims is reviewed above and 
will not be repeated here. 

A. Right Knee

The Veteran's right knee disability is currently evaluated 
as 10 percent disabling under Diagnostic Code 5299-5260.  
38 C.F.R. § 4.71a (2012).  The Veteran's right knee status 
post meniscectomy with residuals is not specifically listed 
in the rating schedule.  An unlisted condition may be rated 
under the Diagnostic Code for a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  When a disability is not 
specifically listed, the Diagnostic Code will be "built up," 
meaning that the first two digits will be selected from that 
part of the schedule most closely identifying the part of 
the body involved, and the last 2 digits will be "99." 38 
C.F.R. § 4.27.  The most closely analogous Diagnostic Code 
is 5260, which provides ratings for limitation of flexion of 
the leg.

There are two Diagnostic Codes for limitation of motion of 
the knee, they provide criteria for limitation of flexion 
and extension of the leg.  When an evaluation of a 
disability is based upon limitation of motion, the Board 
must also consider, in conjunction with the otherwise 
applicable Diagnostic Code, any additional functional loss 
the Veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Such factors include more or 
less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997). 

Under Diagnostic Code 5260, limitation of flexion of the 
leg, a 10 percent evaluation is warranted when flexion of 
the leg is limited to 45 degrees.  A 20 percent evaluation 
is warranted when flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a.  Normal flexion is 140 degrees. 38 C.F.R. 
§ 4.71a, Plate II. 

The Veteran underwent a VA examination in October 2008.  His 
flexion was 115 degrees with pain at 110 degrees.  After 
repetitive motion, he had no additional limitation of motion 
due to pain, weakness, fatigue, incoordination, or lack of 
endurance.  

A September 2009 VA treatment report noted knee pain without 
swelling, crepitus, or erythema.  In May 2010, he complained 
of severe knee pain and was prescribed a low dose of 
morphine, which did not relieve his symptoms.  

In May 2013 he underwent a second VA examination.  His 
flexion was 90 degrees with no objective evidence of painful 
motion.  After repetitive motion, he had no additional 
limitation of motion due to functional loss.  He denied 
flare ups.  His strength was normal.  He had tenderness to 
palpation.   

The remaining medical and lay evidence of record does not 
address the Veteran's limitation of flexion.  

The record shows that the Veteran had subjective complaints 
of knee pain.  The Court has held, however, that "pain 
itself does not rise to the level of functional loss as 
contemplated by VA regulations applicable to the 
musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 
32 (2011).  Rather, pain, may result in functional loss, but 
only if it limits the ability "to perform the normal working 
movements of the body with normal excursion, strength, 
speed, coordination [, or] endurance."  Id., quoting 38 
C.F.R. § 4.40.  

At worst, the Veteran has flexion limited to 90 degrees.  
Even when considering pain and functional loss, his 
limitation of flexion does not more closely approximate 45 
degrees.  Therefore, the criteria for a 20 percent 
evaluation under Diagnostic Code 5260 are not met.  
38 C.F.R. § 4.71a.  

Under Diagnostic Code 5261, limitation of extension of the 
leg, a 10 percent evaluation is warranted when extension of 
the leg is limited to 10 degrees.  A 20 percent evaluation 
is warranted when extension is limited to 15 degrees.  
38 C.F.R. § 4.71a.  Normal extension is 0 degrees. 38 C.F.R. 
§ 4.71a, Plate II. 

At his October 2008 VA examination, his extension was normal 
at 0 degrees with no pain.  He had no additional limitation 
of motion due to functional loss after repetitive motion.  
At his May 2013 VA examination his extension was again 
normal at 0 degrees with no objective evidence of painful 
motion.  He denied flare ups.  He had no additional 
limitation of motion due to functional loss after repetitive 
motion.  

VA treatment records show subjective complaints of knee 
pain.  However, the pain alone does not rise to the level of 
functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 
(2011).  

The Veteran's extension is consistently normal without 
objective evidence of painful motion.  His limitation of 
extension does not more closely approximate the criteria for 
a 20 percent evaluation under Diagnostic Code 5261, which 
requires that his extension be limited to 15 degrees.  
Therefore, the criteria for a 20 percent evaluation under 
Diagnostic Code 5261 are not met.  38 C.F.R. § 4.71a.  

Separate ratings are also available for limitation of 
flexion and limitation of extension under Diagnostic Codes 
5260 and 5261.  VAOPGCPREC 9-2004 (2004).  As discussed 
above, the Veteran's extension is normal.  Therefore, his 
knee extension is not limited to 5 degrees, which is 
required for a noncompensable evaluation under Diagnostic 
Code 5261.  38 C.F.R. § 4.71a.  Because his extension is 
normal, separate evaluations under Diagnostic Codes 5260 and 
5261 are not warranted.  VAOPGCPREC 9-98 (1998); VAOPGCPREC 
9-2004 (2004). 

The Veteran has been diagnosed with degenerative joint 
disease (DJD) of the right knee.  Under Diagnostic Code 
5003, degenerative arthritis, if the limitation of motion is 
noncompensable, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, the 
Veteran's 10 percent rating under Diagnostic Code 5260 is 
based upon painful motion.  As noted above, his flexion is 
at worst 90 degrees, which does not meet the criteria for a 
noncompensable evaluation under Diagnostic Code 5260, which 
requires that flexion be limited to 60 degrees.  38 C.F.R. 
§ 4.71a.  Therefore, this portion of Diagnostic Code 5003 is 
not applicable to the Veteran because it would constitute 
impermissible pyramiding.  38 C.F.R. § 4.14.  

In the absence of limitation of motion, a 10 percent 
evaluation is warranted when there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  38 C.F.R. § 4.71a.  There is x-ray evidence 
that the Veteran has DJD of the right knee.  A 20 percent 
rating is warranted under DC 5003 where there is x-ray 
evidence of the involvement of 2 or more major joints or 2 
or more minor joint groups with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a.  For the purposes of 
rating disabilities from arthritis, the following are 
considered major joints: shoulder, elbow, wrist, hip, knee, 
and ankle.  38 C.F.R. § 4.45(f).  The Veteran does not have 
arthritis of two major joints or two or more minor joints.  
Further, he has never had an incapacitating exacerbation.  
Therefore his disability picture does not more closely 
approximate a 20 percent evaluation under Diagnostic Code 
5003.  

A separate rating may also be assigned for instability or 
recurrent subluxation.  Under Diagnostic Code 5257 other 
impairment of the knee, a 10 percent evaluation is warranted 
when there is slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation is warranted when 
there is moderate recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a.  Diagnostic Code 5257 is 
based upon instability and subluxation, not limitation of 
motion, as a result, the criteria set forth in DeLuca do not 
apply.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The words "slight," "moderate" and "severe" as used in the 
various Diagnostic Codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "severe" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6

The evidence of record does not show that the Veteran has 
instability or subluxation of the knee, nor has he so 
claimed.  At his October 2008 VA examination, clinical tests 
showed his knee joint to be stable.  At his May 2013 VA 
examination, his anterior, posterior, medial, and lateral 
instability tests were all normal and the examiner noted 
that there was no evidence of subluxation or dislocation.  
The remaining medical evidence does not address whether the 
Veteran's right knee is stable.  Therefore, Diagnostic Code 
5257 is not more favorable to the Veteran.  A veteran who 
has arthritis as shown by x-ray and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 
5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  For 
the reasons discussed above, the Veteran's disability 
picture does not warrant an evaluation under either 
Diagnostic Code.  

Lastly, the Veteran's knee has never been ankylosed, there 
was no malunion or nonunion of the tibia and fibula, and 
there was no dislocation of the semilunar cartilage.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262 (2012); 
see also VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); 
VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  Although the 
Veteran had a meniscectomy, the maximum schedular evaluation 
available under 5259 is 10 percent, and would require 
symptoms other than those contemplated by the current rating 
(pain and limitation of motion) in order to warrant a 
separate rating, which is not shown in the record.  Id., 
Diagnostic Code 5259.  Lastly, he does not have genu 
recurvatum.  Id., Diagnostic Code 5263.  Accordingly, 
application of these Diagnostic Codes is unwarranted.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of Diagnostic 
Code should be upheld if supported by explanation and 
evidence).

In summary, the Veteran's disability picture for his right 
knee disability does not more closely approximate a 20 
percent evaluation under any of the potentially applicable 
Diagnostic Codes for rating knee disabilities.  The 
preponderance of the evidence is against the claim so the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 54-56.  There is no 
evidentiary basis upon which to assign a rating in excess of 
10 percent and since there is no basis for assigning an 
increased rating, there is no basis for assigning a staged 
rating.  Hart, 21 Vet. App. at 505.

B. GERD

The Veteran's GERD is currently evaluated as noncompensable 
under Diagnostic Code 7346, hernia hiatal.   38 C.F.R. 
§ 4.114 (2012).  Under Diagnostic Code 7346, a 10 percent 
evaluation is warranted when there are two or more of the 
symptoms required for a 30 percent evaluation, but with less 
severity.  A 30 percent evaluation is warranted when there 
is persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  38 C.F.R. § 4.114 
(2012).  

At his October 2008 VA examination, he complained of 
epigastric pain after eating meals.  He reported pyrosis 
with pain radiating into his right shoulder.  He also has 
nausea and "rare" episodes of vomiting.  He denied having 
weight loss, hematemesis, melena, hematochezia, and 
dysphagia.  The examiner concluded that his daily activities 
and occupation were not impacted by GERD.  

VA treatment records show that the Veteran takes omeprazole 
daily to control his GERD.  In December 2009 he complained 
of abdominal pain at night. 

At his May 2013 VA examination, the Veteran reported having 
reflux that was worse with spicy food.  He did not have 
dysphagia, pyrosis, regurgitation, substernal arm pain, 
shoulder pain, sleep disturbance, anemia, weight loss, 
nausea, vomiting, hematemesis, and melena.  The examiner 
found that he did not have an esophageal stricture.  The 
examiner concluded that the Veteran's GERD did not impact 
his ability to work.  

The remainder of the evidence of record does not address the 
Veteran's symptoms from GERD.

The October 2008 VA examination report shows that the 
Veteran has reported epigastric distress with pyrosis, 
accompanied by shoulder pain after eating.  The evidence 
does not show that he also has dysphagia and regurgitation.  
Although he reported "rare" instances of vomiting, this 
symptom is not persistently recurring, such as the 
epigastric distress due to pyrosis following each meal.  The 
Board finds, however, that the present case presents 
sufficient evidence of the presence of some limited 
recurrent epigastric distress with pyrosis accompanied by 
shoulder pain to warrant a 10 percent evaluation for the 
entire initial rating period.  See 38 C.F.R. § 4.14 (2012).  
However, for this period the evidence preponderates against 
the presence of symptoms such as persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, and accompanying substernal or arm or 
shoulder pain productive of considerable impairment of 
health, so as to warrant the next higher, 30 percent 
evaluation.  

Reviewing the evidence, the Board finds that the overall 
disability picture for the Veteran's GERD more closely 
approximates a 10 percent rating under the applicable 
Diagnostic Code for the entire appeal period under 
consideration.  38 C.F.R. § 4.7.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 54-56.  The claim is therefore, 
granted.  38 C.F.R. § 4.3.  

C. Depression

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  
Withdrawal may be made by the veteran or by his authorized 
representative.  38 C.F.R. § 20.204.  In a July 2013 
statement, the Veteran's representative stated that the 
Veteran wished to withdraw his claim for an increased 
evaluation for depression.  

Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed. 

D. Extraschedular Evaluations

The Board has considered whether referral for an 
extraschedular rating is appropriate under the provisions of 
38 C.F.R. § 3.321(b)(1).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for the 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's 
right knee disability and GERD are contemplated by the 
schedular criteria set forth in the Diagnostic Codes 
discussed above.  Further, no examiner has reported an 
exceptional disability picture with symptoms not represented 
in the rating schedule.  In sum, there is no indication that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned rating.  
Accordingly, the Board has determined that referral of this 
case for extraschedular consideration is not in order. 

Total Rating Based Upon Individual Unemployability (TDIU)

When entitlement to a total disability rating based on 
individual unemployability (TDIU) under the provisions of 38 
C.F.R. § 4.16 is raised during the adjudicatory process of 
evaluating the underlying disabilities, it is part of the 
claim for benefits for the underlying disabilities.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is 
considered reasonably raised when a veteran submits medical 
evidence of a disability, makes a claim for the highest 
rating possible, and submits evidence of service-connected 
unemployability.  See Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).

In this case, the Veteran has not asserted, and the evidence 
does not show that the Veteran's service-connected 
disabilities have caused unemployability.  At his May 2013 
VA examination, the Veteran stated that he last worked as a 
salesman, but the Puerto Rico branch of the company closed 
due to poor sales and he therefore lost his job.  He did not 
assert that he was unemployed because of his service-
connected disabilities.  Because there is no evidence of 
unemployability, further consideration of entitlement to a 
TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 
(Fed. Cir. 2009). 

III. Reduction in Rating of Forehead Scar

A veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  
See 38 U.S.C.A. § 1155 (West 2002).  Prior to reducing a 
Veteran's disability rating, VA is required to comply with 
several general VA regulations applicable to all rating-
reduction cases, regardless of the rating level or the 
length of time that the rating has been in effect.  See 38 
C.F.R. §§ 4.1 , 4.2, 4.10, 4.13 (2012); see also Brown v. 
Brown , 5 Vet. App. 413, 420 (1993).  These provisions 
impose a clear requirement that VA rating reductions be 
based upon review of the entire history of the Veteran's 
disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  Such review requires VA to ascertain, based 
upon review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating reduction case not only must it be determined 
that an improvement in a disability has actually occurred 
but also that that improvement actually reflects an 
improvement in the Veteran's ability to function under the 
ordinary conditions of life and work.  See Faust v. West, 13 
Vet. App. 342, 350 (2000).  VA is not limited, however, to 
medical indicators of improvement.  Rather, VA may rely on 
non-medical indicators of improvement to show that a Veteran 
is capable of more than marginal employment.  Id. 

It is essential both in the examination and in the 
evaluation of the disability, that each disability be viewed 
in relation to its history.  38 C.F.R. § 4.1.  When any 
change in evaluation is to be made, the rating agency should 
assure itself that there has been an actual change in the 
conditions, for better or worse, and not merely a difference 
in thoroughness of the examinations or in use of descriptive 
terms.  38 C.F.R. § 4.13.  Finally, it must be considered 
that the basis of disability evaluations is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body, to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.

As to the propriety of the reduction, for reductions in 
rating to be properly accomplished, specific requirements 
must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. 
Derwinski, 2 Vet. App. 277 (1992).  Where a Veteran's 
schedular rating has been both stable and continuous for 
five years or more, the rating may be reduced only if the 
examination on which the reduction is based is at least as 
full and complete as that used to establish the higher 
evaluation.  38 C.F.R. § 3.344(a).  In this case, 
consideration of 38 C.F.R. § 3.344 is not warranted because 
the rating was not in effect for five years or more.  

The Board is required to establish, by a preponderance of 
the evidence, that a rating reduction on appeal is 
warranted.  See Kitchens v. Brown, 7 Vet. App. 320, 325 
(1995).

During the pendency of the Veteran's appeal VA amended a 
portion of the rating criteria for skin disabilities 
effective October 23, 2008.  However the amendments only 
apply to applications for benefits received on or after 
October 23, 2008 or where the Veteran specifically requests 
review under those regulations.  73 Fed. Reg. 54,708 (Sept. 
23, 2008).  While the Veteran can request a review under the 
new criteria, he has not requested such a review.  The 
Veteran's claim for an increased evaluation for a skin 
condition was received in May 2008.  As the Veteran has not 
requested such review and his claim was received prior to 
October 23, 2008, it is not necessary for the Board to 
consider the criteria in effect after October 23, 2008 in 
adjudicating his claim.  

Service connection was initially granted for the Veteran's 
forehead scar in a November 2006 rating decision.  This was 
based upon a September 2006 VA examination report which 
noted that his scar was 1 centimeter (cm) wide at its widest 
part.  The RO assigned a 10 percent evaluation under 
Diagnostic Code 7800 because the scar caused one 
characteristic of disfigurement.  38 C.F.R. § 4.118 (2007).  
In a March 2009 rating decision, the RO reduced the 
disability evaluation to a noncompensable rating because an 
October 2008 examination report noted that it was 2.5 cm 
long and flat, freely mobile, and nontender.  There was no 
skin breakdown or ulceration and the examiner found that the 
scar did not cause functional limitation.  Further, it did 
not cause distortion or asymmetry of the face.  Based on the 
VA examiner's findings, the RO concluded that the Veteran's 
scar did not cause one characteristic of disfigurement and 
reduced his rating.  

Diagnostic Code 7800 for the evaluation of disfigurement of 
the head, face or neck provides that a 10 percent disability 
rating is assigned when there is one characteristic of 
disfigurement.  38 C.F.R. § 4.118 (2007).  Under Note (1), 
the eight characteristics of disfigurement are: a scar 5 or 
more inches (13 or more cm.) in length; a scar at least 1/4 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation; a scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding 6 square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an 
area exceeding 6 square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding 6 square inches (39-sq. 
cm.); and skin indurated and inflexible in an area exceeding 
6 square inches (39- sq. cm.). Id. 

Based upon the findings of the VA examiner, none of these 
characteristics are present and a 10 percent evaluation 
under Diagnostic Code 7800 is not warranted.  

However, a potentially applicable Diagnostic Code is more 
favorable to the Veteran.  See Butts v. Brown, 5 Vet. App. 
532 (1993) (choice of Diagnostic Code should be upheld if 
supported by explanation and evidence).  In his April 2009 
Notice of Disagreement to the March 2009 rating decision, he 
asserted that the examiner did not touch his scar and only 
asked questions.  The Veteran asserted that his scar has 
always been tender and painful when touched.  The Veteran is 
competent to report observable symptoms such as pain.  Layno 
v. Brown, 6 Vet. App. 465 (1994),  Further, there is nothing 
in the record upon which to base a finding that his 
statement is not credible. Barr v. Nicholson, 21 Vet. App. 
303, 308 (2007).  

In considering the propriety of a reduction, the Board must 
focus on the evidence of record available to the RO at the 
time the reduction was effectuated, although post-reduction 
medical evidence may be considered for the limited purpose 
of determining whether the condition had demonstrated 
sustained, actual improvement.  Cf. Dofflemyer v. Derwinski, 
2 Vet. App. 277, 281-82 (1992).  The Veteran's competent, 
credible post-reduction statement provides probative 
evidence that that the time of his October 2008 VA 
examination, his forehead scar met the criteria for a 10 
percent evaluation under Diagnostic Code 7804, which 
provided a 10 percent rating for superficial scars that are 
painful on examination.  38 C.F.R. § 4.118.  Further, it 
shows that his disability from his scar had not demonstrated 
sustained, actual improvement.  Affording the Veteran the 
benefit of the doubt, the preponderance of the evidence is 
in favor of his claim, the rating reduction was not proper, 
and the 10 percent evaluation is restored, albeit under 
Diagnostic Code 7804.  See Kitchens v. Brown, 7 Vet. App. 
320, 325 (1995).















							(Continued on the next 
page)


ORDER

Service connection for pharyngitis is denied.  

Service connection for sinusitis is denied.  

Service connection for a duodenal ulcer is denied.  

A disability evaluation in excess of 10 percent for a right 
knee disability is denied.  

A 10 percent disability rating for GERD is granted, subject 
to the laws and regulations governing the payment of 
monetary benefits.  

The issue of entitlement to a disability evaluation in 
excess of 30 percent for depression prior to May 29, 2013 
and to a disability evaluation in excess of 70 percent 
thereafter is dismissed.  

Reduction of the disability rating for a forehead scar from 
10 percent to noncompensable, effective October 29, 2008, 
was not proper; therefore, restoration of a 10 percent 
rating is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

REMAND

In May 2013, the Board remanded the Veteran's case so that 
he could undergo VA examinations for his eczema of the lower 
extremities and bilateral Achilles tendonitis.  The examiner 
was directed to provide a complete explanation for any 
opinion(s) rendered.  The May 2013 VA examiner concluded 
that these disabilities were not service connected because 
there was no evidence of chronic eczema or Achilles 
tendonitis in his STRs.  The examiner did not provide any 
other statements in support for his negative etiology 
opinions.  Therefore, the rationales are not complete or 
adequate and a supplemental opinion is needed.  See Stegall 
v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to 
the examiner who conducted the May 2013 
examination so a supplemental opinion 
may be provided.  If that examiner is no 
longer available, provide the Veteran's 
claims file to a similarly qualified 
clinician.  A new examination is only 
required if deemed necessary by the 
examiner.  

The purpose of the examination is to 
determine whether the Veteran has eczema 
of the lower extremities and/or 
bilateral Achilles tendonitis that had 
its onset or was aggravated during 
active service, or is otherwise related 
to any incident of service. 

The following considerations will govern 
the opinion:

a) The claims folder and a copy of 
this remand must be made available 
to the examiner for review, and the 
examiner must specifically 
acknowledge receipt and review of 
these materials in any reports 
generated. 

b) If a new examination is 
warranted, the examiner must take a 
detailed history from the Veteran.  
If there is any clinical or medical 
basis for corroborating or 
discounting the credibility of the 
history provided by the Veteran, 
the examiner must so state, with a 
complete explanation in support of 
such a finding.  

c) The examiner must provide an 
opinion as to whether it is at 
least as likely as not (a 
probability of 50 percent or 
greater) that the Veteran's eczema 
of the lower extremities and/or 
bilateral Achilles tendonitis began 
during active service or is related 
to any incident of service. 

d) The examiner must provide a 
complete explanation for his or her 
opinion(s), based on his or her 
clinical experience, medical 
expertise, and established medical 
principles.  It is not sufficient 
to rely on a lack of evidence in 
the STRs as the sole reason for 
providing a negative opinion.  

e) If the examiner is unable to 
render the requested opinion(s) 
without resorting to speculation, 
he or she must so state. However, a 
complete explanation for such a 
finding must be provided, such as 
whether there is inadequate factual 
information, whether the question 
falls within the limits of current 
medical knowledge or scientific 
development, whether the cause of 
the condition in question is truly 
unknowable, and/or whether the 
question is so outside the norm of 
practice that it is impossible for 
the examiner to use his or her 
medical expertise and training to 
render an opinion. 
		
2. After the above has been completed, 
the RO must review the claims file and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action must be implemented.  
If any report does not include adequate 
responses to the specific opinions 
requested, it must be returned to the 
providing examiner for corrective 
action. 

3. Thereafter, and after undertaking any 
additional development deemed necessary, 
readjudicate the issues on appeal.  If 
the benefits sought on appeal remain 
denied, in whole or in part, the Veteran 
and his representative should be 
provided with a Supplemental Statement 
of the Case and be afforded reasonable 
opportunity to respond.  The case should 
then be returned to the Board for 
further appellate review, if otherwise 
in order. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


